DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0317469 (Kiyota) in view of US 2015/0085262 (Ogura) and further in view of JP-2013168587 (Sato: submitted with applicants IDS 12/21/2018).
For claim 23, Kiyota teaches an optical member (fig. 1B, 32) comprising: 
a conversion member (fig. 1B, 32b, [0016]) including a first surface that serves as a light irradiated surface or a light extraction surface (fig. 1B, 32b-bottom is an irradiated surface while 32-b top is an extraction surface), and adapted to convert laser light, which is an excitation light, into light having a wavelength different from a wavelength of the excitation light (fig. 1B, laser light from laser 20 provides an excitation light which is converted by the conversion member, [0017]); 
a holding member (fig. 1B, 32a, [0016]) holding the conversion member (fig. 1B, 32b) and including a second surface that is continuous with the first surface of the conversion member (fig. 1B 32a, bottom or top corresponding to the bottom or top of the conversion member).

However, Ogura teaches a wiring having an elongated shape (fig. 12 and 13, 105 and 107, [0094] and [0080]) and extending along the first surface of the conversion member (fig. 12 and 13, 101/103) and the second surface of the holding member fig. 12 and 13, 113) in order to detect damage to the conversion member (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ogura’s wiring in the device of Kiyota in order to detect damage to the conversion member.
The combination of Kiyota and Ogura does not teach the wiring on the first and second surface is continuous along the first and second surface; in fig. 12 and 13, connecting wire 106 is not along the surface. However, Sato teaches a wire (fig. 3, 9d) is formed continuously along the surface of a holding member (fig. 3, 9c) and an optical member (fig. 3, 9, [0269]) in order to determine if the optical element is in the correct position ([0270]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiring continuously on the first and second surface of the previous combination continuously as taught by Sato in order to determine if the optical element (i.e. the conversion member) is in the correct position relative to the holding member.
Ogura further teaches a portion of the wiring has a shape having a plurality of bent portions in a plan view (fig. 5, 105). Ogura does not teach at least one of the plurality of bent portions is located on the second surface of the holding member. 
For claim 24, Kiyota teaches the holding member comprises a light reflecting ceramic ([0018]), and the conversion member comprises a material containing a fluorescent material ([0017]). Ogura teaches the material containing the fluorescent material is a ceramic ([0091]).
For claim 25, the previous combination teaches the optical member according to the rejection of claim 23.  Kiyota further teaches a laser element disposed so as to irradiate the light-irradiated surface of the conversion member with a laser light (fig. 1B, 20, [0017]); a package (fig. 1B, 16) surrounding the laser element (20), wherein the optical member (32) is fixed to the package such that the laser light reaches the conversion member ([0017]). Ogura further teaches a detection circuit configured to detect a deviation in a resistance value of the wiring ([0083]).
Allowable Subject Matter
Claims 1-9, 13-17, 21-22, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 14-17 are allowed based on applicant’s arguments submitted 2/25/2021. In particular, see page 10 paragraphs 7-8. It is noted that claims 10-11 are cancelled. Claims 13, 21 and 22 are allowed based on applicant’s arguments submitted 2/25/2021. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/25/2021 regarding claims 23-25 have been fully considered but they are not persuasive. Applicant states that offices allegations regarding Sato are incorrect and provides a human translation of paragraphs [0246]-[0249]. While [0249] does provide a description of fig. 2(a), the recitation of the [0249] in the previous office action was a typo and the citation has been corrected to point to [0272]. While the examiner agrees that it would have been obvious to make portions 106 in applicant’s annotated figure 11 directly and continuously connected, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the bent portions to retaining substrate 113 of the annotated figure 11 in order to increase the number of positions where the wire crosses between the optical element and the holding element and thus increase the reliability of detection as discussed in the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Michael Carter/           Primary Examiner, Art Unit 2828